 
  

 

SOUTHERN DISTRICT OF MISSISSIPPI

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

  

ARTHUR JOHNSTON

BY
DEPUTY

  

UNITED STATES OF AMERICA

v. criminal no, 3:20cr/ Ke B-
LAA

ERROL HARMON

ORDER GRANTING MOTION TO SEAL THE INDICTMENT
For the reasons stated in the government’s Motion to Seal, the Court grants the motion.
IT IS HEREBY ORDERED that the file and all documents filed herein including but not
limited to the Indictment and Return be sealed, as well as the Motion and this Order to Seal.
IT IS FURTHER ORDERED that the U.S. Marshals Service and/or the United States
Attorney’s Office shall make copies of the indictment, warrant, and any related documents
available to other federal, state, and local law enforcement agencies who request the same as

needed to facilitate the arrest and detention of the Defendant.

ORDERED this ZO day of August, 2020.

Prte 0 Cato

UNITED STATES MAGISTRATE JUDGE
